DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dattilo (US Pat. No. 6,291,018).
Regarding Claims 20 and 25:  Dattilo teaches a method of forming an organic coating on a base comprising preparing a solution of solvent and thermosettable film forming materials, atomizing the liquid together with shaping air (carrier gas, dilution carrier gas, droplets floating in space) onto a base (forming droplets carried onto a base), and curing the coating by heating (causing thermal reaction of the atomized droplets to form an organic film) (4:10-40; 5:10-35; 6:20-55; 7:40-50; and 10:55-65).  Dattilo teaches that the solvent may be chosen from one or more of aromatic solvents and ketones such as acetone or methyl ethyl ketone (polar aprotic solvents) (5:10-30). Dattilo teaches the solution comprising an additive such as a phthalocyanine (polycyclic organic compound) pigment (5:30-50).
Dattilo doesn’t teach an embodiment comprising both an aromatic and a polar aprotic solvent.  However, Dattilo teaches that such solvents and combinations of solvents are suitable for the invention (5:10-30).  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to employ such solvents with a reasonable expectation of success.
Regarding Claim 22:  Dattilo teaches the base has a surface/layer (1:65-2:10).
Regarding Claim 24:  Dattilo does not teach the claimed range of polycyclic organic compound.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case a person of ordinary skill in the art would be motivated to modify the amount of pigment additive to provide the desired level of pigment.
Regarding Claims 26 and 27:  Dattilo does not specify that the gas is supplied by opening a valve to a gas supply device. However, official notice is taken that it is well known to one of ordinary skill in the art that to supply a gas in a pressurized from, a valve must be opened to some type of gas supply.
Regarding Claims 30 and 31:  Dattilo does not teach the claimed ratio of solvents.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dattilo (US Pat. No. 6,291,018) in view of Akafuah et al. (“Evolution of the Automotive Body Coating Process - A Review” Coatings, 2016, 6, 24).  
Dattilo renders obvious the method of claim 20 as set forth above.  
Dattilo does not teach the method wherein the atomization is done using ultrasonic vibration.  However, Akafuah et al. teaches atomization of coating material for automobiles can be accomplished by ultrasonic atomization or electrostatic/electromagnetic fields (Pg. 13).  Datillo and Akafuah et al. are analogous art because they are concerned with the same field of endeavor, namely automobile coatings.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the ultrasonic atomization of Akafuah et al. in the method of Dattilo and would have been motivated to do so as it is disclosed by Akafuah et al. as an equivalent alternative atomization method (MPEP 2144.06).
Allowable Subject Matter
Claims 23, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments directed to the amendment requiring a polycyclic organic compound have been sufficiently addressed in the new grounds of rejection as set forth above.
Applicant argues that Dattilo does not disclose atomized droplets floating in space; supplying a carrier gas to the floating atomized droplets; carrying the floating atomized droplets onto a base by using the carrier gas; and causing thermal reaction of the atomized droplets adjacent to the base to form the organic film.  However, as set forth above, Dattilo teaches atomizing the liquid together with shaping air (carrier gas, dilution carrier gas, droplets floating in space). It is noted that the atomized liquid must be necessarily floating in a space.  As set forth above, Dattilo teaches that the atomized liquid is deposited onto a base (carried onto a base by carrier gas) and curing the coating by heating (causing thermal reaction of the atomized droplets to form an organic film).  Applicant argues that Dattilo does not intend to thermally react the mist but instead to evaporate the water.  However, Dattilo specifically calls for the basecoat to be both dried and cured (thermally reacted) in a drying station (9:45-60).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767
October 17, 2022